Citation Nr: 0022740	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable or higher rating for 
residual scar, excision epidermal inclusion cyst, right neck.  

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

3.  Entitlement to service connection for an acquired 
psychiatric disability to include depression and dysthymic 
disorder.  

4.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to September 
1982.  The veteran has also reported a period of service with 
a reserve unit of the Marine Corps from June 1983 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to a compensable or higher rating 
for residuals of the excision of a cyst from the neck, and to 
a permanent and total disability rating for pension purposes 
will be considered in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
bilateral carpal tunnel syndrome and active service.

2.  There is no competent evidence of a nexus between an 
acquired psychiatric disability to include depression and 
dysthymia and service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral carpal 
tunnel syndrome is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disability to include depression and 
dysthymic disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The veteran's service medical records are negative for 
treatment or diagnosis for bilateral carpal tunnel syndrome.  
In July 1977, the veteran was seen with complaints of 
nervousness with mild tremors and insomnia.  The impression 
was moderate, extreme nervousness, probably enhanced by the 
strain of her job and the additional hours.  In December 
1977, the veteran underwent excision of epidermal inclusion 
cyst, right neck.  The separation examination showed normal 
upper extremities and a normal psychiatric system.  The skin 
evaluation was also normal.

The veteran submitted a Reserve examination dated in October 
1984 that showed a decrease in range of motion of the 
shoulder and elbow.  The scapula was tender to palpation with 
atrophy.  There was decreased muscle strength in dorsiflexion 
and flexion at the wrist and hand grip.  Deep tendon reflexes 
were intact.  There was a decrease in sensation ulnar nerve 
noted.  On neurologic evaluation, sensory deficit of the 
right upper and lower extremities was noted.  The summary of 
defects revealed status post multiple fracture right arm with 
sequelae, status post questionable nerve root compression, 
secondary to lumbar scoliosis, lumbar scoliosis, surgical 
scar, and sensory deficit secondary to trauma.  The veteran 
was not qualified for reserve duty.  

The RO requested the veteran's service medical records and 
verification of service with the United States Marine Corps 
Reserve from the National Personnel Records Center (NPRC).  
The NPRC response revealed that the veteran had no active 
service while a member of the Marine Corps Reserves from 
February 1983 to March 1985 and that no medical records were 
on file.  

Private medical records dated from October 1986 to January 
1996, contain no findings referable to any psychiatric 
disability or bilateral carpal tunnel syndrome.

Private medical records dated from November 1993 to November 
1995, contain no findings referable to any psychiatric 
disability or bilateral carpal tunnel syndrome.  

Private medical records dated from February 1996 to January 
1997 show that the veteran was treated and diagnosed for 
anxiety, situational, panic attacks, dark depression, 
clinical depression, obssessive compulsive disorder, and 
possible personality disorder.  It was noted that the veteran 
presented for counseling due to anxiety.  She was distraught 
because her husband took his children and moved out of town.  
The counseling sessions seemed to center around failed 
relationships.  

Private medical records dated in May 1996 show that the 
veteran was seen with complaints of numbness in both of her 
hands, particularly in the ulnar aspect of both hands as well 
as the median aspect of the right side.  She also reported 
dropping things.  On examination, Tinel's sign was negative.  
She had a weak bilateral grip, and weak bilateral ulnar motor 
function.  There was no radial distribution of numbness.  The 
impression was possible bilateral carpal tunnel.  In a 
January 1996 medical statement, the veteran reported that she 
was about to open a bottle of tea and before she opened it, 
the bottle exploded.  As a result she developed a laceration 
of her left wrist which apparently severed her right ulnar 
artery and nerve.  It was noted that she experienced partial 
ulna nerve palsy and was unable to spread her fourth and 
fifth digits.  

Private medical records dated in October 1996 show that the 
veteran underwent electrodiagnostic consultation.  On 
neurological examination, the veteran was described as alert 
and oriented with no language or memory disturbance, 
attention deficit or right to left confusion.  Her affect was 
appropriate.  Sensory examination revealed hypesthesia to 
pinprick over the right 4th and 5th fingers.  Otherwise 
unremarkable.  The nerve conduction studies showed evidence 
of bilateral carpal tunnel syndrome, mild on the left and 
moderately severe on the right.  The examiner stated that the 
veteran was suffering from bilateral hand numbness and 
discomfort which was most consistent with a diagnosis of 
carpal tunnel syndrome.  He reported that the veteran's case 
was slightly complicated by a prior elbow fracture with a 
significant ulnar lesion, but electrodiagnostically shown to 
have recovered fairly well, and the most significant finding 
was that of carpal tunnel syndrome.  

The veteran was accorded a VA mental examination in April 
1997.  At that time, her chief complaint was "just 
depression, once in awhile anxiety attacks."  It was noted 
that the veteran graduated from high school and attended two 
years of college prior to her enlisted service.  She reported 
that she was hospitalized for a psychiatric condition during 
active duty.  

The veteran reported that she was close to her twin sister 
and older sister.  She reported that she had been married 
three times.  She has no children.  She was working part-time 
as a paralegal.  She reported that she was unable to work 
full time due to her physical condition.  She also reported 
that she was unable to play golf or tennis.  

On examination, her immediate, recent, and remote memories 
were intact.  She was oriented to all spheres.  Her speech 
was emotional at times and tended to be terse and clipped.  
There were no delusions, ideas of reference, or feelings of 
unreality.  Her judgment was good and insight was fair.  The 
diagnoses were Axis I- dysthymic disorder, Axis II- no 
diagnosis, Axis III- carpal tunnel syndrome, Axis IV- coping 
with chronic physical condition, and Axis V- Global 
Assessment of Functioning 70, highest; past year 70.

The veteran was accorded a VA neurology examination in April 
1997.  It was noted that the veteran was a former keypunch 
operator.  The examiner reported that in 1983, the veteran 
was suffered an automobile injury by being thrown out of a 
pickup truck resulting in a fracture of the right scapula at 
the glenoid region, and a fracture of the distal end of the 
humerus with right ulnar nerve palsy.  The operative report 
showed that the ulnar nerve showed a hematoma at the elbow 
and details of ulnar nerve function were not given, but the 
surgical report reflected that the flexor carpi ulnaris was 
split.  Presumably, the tunnel between the two heads of the 
flexor carpi ulnaris.  The ulnar nerve was not transposed 
during surgery.  

The general neurological examination was within normal 
limits, noting that the veteran was over responsive pinprick 
by showing a startle reaction instead of a withdrawal 
reaction.  She also failed to distinguish the pin from a 
finger touch in the feet as well as in both hands about one-
third of the trials.  

The right ulnar crease showed some swelling and the medial 
termination of the right thenar eminence on the palm was 
swollen and tender.  There was a strong Tinel symptom on 
percussing the wrist crease on the left but no tingling or 
numbness on pressing or percussing the Erb's point, the ulnar 
groove, the popliteal fosa.  

Muscle strength was markedly diminished in all the muscles of 
the right hand and in particular, the abductor digiti quinti 
on the left as well as the adductor pollicis on the right.  

The adduction and abduction of the fingers was markedly weak 
on the right but not on the left.  

The diagnoses were history of depressive mental disorder 
appearing in the 1970s at about the same time as the patient 
had pains in her hands, which have been diagnosed as carpal 
tunnel syndrome, ulnar neuropathy due to compression of the 
ulnar nerve in Guyon's canal and residual of ulnar nerve 
injury in 1983 with a fracture of the distal end of the right 
humerus producing ulnar nerve palsy.  

The examiner stated that the veteran's history of mental 
disorder was independent of the history of her carpal tunnel 
disorder and its relationship to the motor vehicle accident 
in 1983 causing ulnar neuropathy at that time in relationship 
to the fracture of the humerus was unknown.  

The degree of impairment was moderate to severe because the 
veteran experienced both a painful physical complaint and a 
mentally painful depression that has required ongoing 
treatment with antidepressants.

The veteran was accorded a VA general examination in July 
1997.  At that time, she reported that she last work in 
January 1997 when the pain in her hands prevented her from 
continuing to work.  She reported that she began to 
experience shooting pain in her right thumb and right hand in 
1973 during active service.  The pain became progressively 
more severe associated with some weakness, numbness, and 
tingling more on the right.  She also reported that she had a 
carpal tunnel release, right in January 1997 without 
improvement.  She also reported that began to have symptoms 
of depression in 1983 and has been treated with Prozac and 
Desyrel since that time.  

Examination of the right elbow showed a scar with no other 
deformities or abnormalities noted.  There was full range of 
motion.  Examination of the hands showed no muscle wasting 
and no interosseous muscle atrophy.  There was no specific 
loss of range of motion.  She was unable to perform muscle 
testing due to pain.  

The diagnoses were bilateral carpal tunnel syndrome with a 
recent carpal tunnel release on the right side which did not 
result in any relief of discomfort; chronic pain syndrome in 
the wrists and hands of both sides, depression, status post 
hysterectomy for ovarian and uterine cysts, neuroma of the 
right wrist, status post resected.  

VA outpatient treatment records dated from November 1997 to 
July 1998 show no findings referable to carpal tunnel 
syndrome.  A MRI of the left shoulder showed subacromial 
bursitis.  Crepitus and pain on movement was also noted.  


Pertinent Law and Regulations 

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If she has not, her appeal must 
fail and the Board has no duty to further assist him with the 
development of her claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In general, service connection may be granted for 
disabilities incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Active military service 
includes periods of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (1999).  



Analysis

Bilateral carpal tunnel syndrome

The veteran is competent to report symptomatology, such as 
shooting pains in her right thumb and her right hand 
experienced during active duty in 1973 or 1974.  She has thus 
provided competent evidence of disease or injury in service.  
There is competent medical evidence of a current disability 
in the form of diagnoses on the VA examination in July 1997.  
There is, however no competent evidence of a nexus between 
the current carpal tunnel syndrome and service.

On the July 1997 examination, the examiner failed to link the 
current diagnosis to service.  The veteran did report a 
continuity of symptomatology on that examination, but the 
examiner did not link the current diagnosis to that 
continuity.  Thus, the veteran's report of continuity is not 
sufficient to satisfy the nexus requirement for a well-
grounded claim.  Savage.

The veteran supplied a history on the 1997 examination in 
which she linked the current diagnosis to service.  However, 
as a lay person, she lacks the necessary expertise to express 
a competent opinion as to medical causation.  Grottveit v. 
Brown, supra.  The fact that her opinions were transcribed on 
the 1997 examination does not render them competent.  LeShore 
v. Brown, 8 Vet App 406 (1995). 

In the absence of competent evidence of a nexus between the 
current carpal tunnel syndrome and service the claim is not 
well grounded and must be denied.

Psychiatric disability to include depression and dysthymia

The veteran has stated that her current psychiatric 
disability to include depression and dysthymia should be 
service-connected because it began during active service.  
There is competent evidence of depression currently.  The 
service medical records show findings of nervousness.  There 
is, however, no competent evidence linking the current 
depression with the findings in service.  As a lay person, 
the veteran would not be competent to offer an opinion as to 
the cause of her current disability.  The medical opinions 
that are of record link the veteran's depression to post-
service events, such as failed relationships, death of 
parent, and physical disabilities.  

In February 1996, the veteran was treated for and diagnosed 
with severe anxiety, situational and history of depression.  
The Board notes that the veteran has reported a history of 
depression which began during service, however there is there 
is no competent evidence of depression prior to February 
1996.  In an April 1997 statement, the veteran attributed her 
depression to her bilateral carpal tunnel syndrome.  In this 
regard the veteran is not competent render opinions as to 
questions of causation.  Moreover, the April 1997 VA examiner 
attributed the veteran's depression to causes other than 
bilateral carpal tunnel syndrome.  In any event since service 
connection has not been established for carpal tunnel 
syndrome, service connection cannot be established for a 
disability that is secondary to that syndrome.

Inasmuch as there is no competent evidence linking the 
veteran's psychiatric disability, including depression and 
dysthymia and a service-connected disability or service, her 
claim is not well grounded and must be denied.



ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.  

Service connection for an acquired psychiatric disability to 
include depression and dysthymia is denied.  



REMAND

The appellant's claim for a compensable evaluation for her 
cyst excision scar is well grounded.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In the instant case the veteran is technically 
not seeking an increased rating, since her appeal arises from 
the original assignment of a disability rating.  However, 
when a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(1999).  Disfiguring scars of the head, face or neck warrant 
a noncompensable evaluation if the disfigurement is slight.  
Moderate disfigurement warrants a 10 percent evaluation.  
Severe disfigurement, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  
Diagnostic Code 7800.

The veteran asserts that her cyst excision scar is at least 
moderately disfiguring.  The veteran was afforded a VA 
examination in July 1997, but the record contains no 
examination findings referable to the service-connected scar.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1996); see 38 C.F.R. 
§ 19.9 (1996).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

A claim for pension is well grounded where the veteran has 
qualifying wartime service, has completed the VA pension 
application as to her income, may have the requisite total 
disability rating when all of her non-service-connected 
disabilities are properly evaluated, and as to 
unemployability there is plausible evidence of record that 
she has had to resign from jobs due to his health problems.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 (1999).  The 
Board has found the veteran's claim to be well grounded 
because she had qualifying wartime service, may have the 
requisite disability when all of her disabilities are 
properly evaluated, and she has reported that she can not 
work due to physical disability, and she has completed the VA 
pension application reporting that she was currently in 
receipt of no income.

A portion of the duty to assist a veteran with her well-
grounded pension claim extends to affording a contemporaneous 
examination in which all of her disabilities are evaluated, 
and an opinion is obtained as to the impact of her 
disabilities on her ability maintain suitable gainful 
employment.  Vargas-Gonzalez v. West, 12 Vet. App. at 328.

The RO attempted to afford the veteran such an examination, 
but she failed without explanation to report for the 
scheduled examination.  Under the provisions of 38 C.F.R. 
§ 3.655(a),(b) (1999), where a veteran fails without good 
cause to report for a necessary examination scheduled in 
conjunction with a pension claim, the claim will be denied.  
However, the veteran was not informed of the consequences of 
her failure to report for the scheduled examination.  The 
Court has held that VA has a duty to inform veterans of the 
reasons for needed examinations so that they can make 
informed decisions as to whether to report.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Board also notes that 
it could be prejudicial to the veteran were the Board to deny 
her claim under the provisions of 38 C.F.R. § 3.655 in the 
first instance.  Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is remanded, in part, for the 
following:

1.  The veteran should be requested to 
furnish information as to any treatment 
she has received for any disability since 
service.  The RO should then take all 
necessary steps to obtain records of such 
treatment that are not already part of 
the claims folder.

2.  The veteran should be afforded a VA 
general medical examination in order to 
evaluate the nature and extent of any 
disabilities which may be present, 
including the severity of residual 
disability resulting from the residuals 
of the cyst excision on the right neck.  
All indicated diagnostic studies, and any 
recommended specialized examinations 
should be conducted.  The claims folder 
should be made available to the 
examiner(s) prior to the examination(s).  
The examiner(s) should render an opinion 
as to the impact of the veteran's 
disabilities on her ability to maintain 
suitable gainful employment.

The appropriate examiner should express 
an opinion as to the extent of any 
disfigurement resulting from the 
veteran's service connected scar, and 
should report whether the scar is tender 
or painful, and whether the scar results 
in any limitation of function.

3.  Following completion of the above 
development, the RO should review the 
case and prepare a rating decision that 
lists all the veteran's disabilities and 
the percentage evaluation assigned to 
each disability.  The RO should also 
readjudicate the veteran's claim for a 
compensable evaluation for the excision 
scar of the right neck.  If either 
decision remains adverse to the veteran, 
she and her representative, if any, 
should be furnished a supplemental 
statement of the case which recites the 
percentage rating for each diagnosed 
disability, cites the appropriate 
diagnostic codes, provides a discussion 
of their applicability to the veteran's 
disabilities, and discusses the 
application of the average person 
standard, under 38 U.S.C.A. § 1502 (West 
1991), and unemployability under 38 
C.F.R.§§ 3.321, 4.15, and 4.17 (1999), 
the two standards under which a permanent 
and total disability rating for pension 
purposes may be awarded.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised of the provisions of 38 
C.F.R. 3.655, discussed above.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

